DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 23 November 2020, with respect to the rejections of Claims 1-14 in view of US Patent No 4,781,431 to Wesson et al. (hereinafter “US1”) and/or US Patent Application Publication 2012/0155807 to Knapp (hereinafter “US2”) have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of US Patent Application Publication 2004/0218872 to Low (hereinafter “US3”), cited in Applicant’s IDS received 30 October 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US3.
Regarding Claim 1, US3 describes an expanded beam connector (see Figs 1-15) for use with a fibre optic fibre (8), the expanded beam connector comprising: a body (4), and at least one bore (22) located within said body for accepting a fibre optic ferrule (see Fig 2), wherein the perimeter of said bore comprises a plurality of channels (34) extending from an open end of said bore (see Fig 15), characterized in that said channels are positioned to allow the passage of air out of said bore as a fibre optic ferrule is inserted into said bore (see Figs 2-15 and [0021]).  
Regarding Claim 2, US3 describes the plurality of channels extending into said bore parallel to the longitudinal axis of said bore (see Figs 2 and 15).  
Regarding Claim 3, US3 describes each channel of said plurality of channels having a width greater than its depth (see Fig 14).  
Regarding Claim 7, US3 describes the plurality of channels extending parallel to one another (see Fig 15).  
Regarding Claim 8, US3 describes the channels comprising said plurality of channels equally distributed around said perimeter of said bore (see Figs 4-8 and 12-14).  
Regarding Claim 9, US3 describes the channels comprising said plurality of channels evenly spaced around said perimeter of said bore (see Figs 4-8 and 12-14).    
Regarding Claim 10, US3 describes the plurality of channels comprising at least six channels (see Figs 5, 8, 11, and 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US3.
Regarding Claim 15, US3 inherently describes a method of manufacturing an expanded beam connector (see Figs 1-15) for use with a fibre optic fibre (8), the method comprising; providing a body (4) with at least one bore (22) located within said body for accepting a fibre optic ferrule (6), and providing a plurality of channels (34) extending from an open end of said bore characterized in that said channels are positioned to allow the passage of air out of said bore as a fibre optic ferrule is inserted into said bore (see Figs 3-15 and [0021]). US3 is silent as to the particular material and methods of manufacturing the expanded beam connector. However, forming optical components via metal injection moulding for form a blank and subsequently machining said blank to refine and finalize the form of the optical component is well known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form a blank via metal injection moulding and subsequently machining said blank to manufacture the bean connector of US3. The motivation for doing so would have been make use of techniques known to improve similar devices in the same way.
Regarding Claim 16, US3 inherently describes a method of manufacturing an expanded beam connector (see Figs 1-15) for use with a fibre optic fibre (8), the method comprising; providing an expanded beam connector comprising body (4) with at least one bore (22) located within said body for accepting a fibre optic ferrule (6), and providing a plurality of channels (34) extending from an open end of said bore characterized in that said channels are positioned to allow the passage of air out of said bore as a fibre optic ferrule is inserted into said bore (see Figs 3-15 and [0021]). US3 is silent as to the particular methods of manufacturing the expanded beam connector. However, forming optical components machining an optical component to refine and finalize the form of the optical component is well known in the art. Before the effective filing .
Claims 1-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2 in view of US3.
Regarding Claim 1, US2 describes an expanded beam connector (see Figs 1-4) for use with a fibre optic fibre (28), the expanded beam connector comprising: a body (86), and at least one bore (104) located within said body for accepting a fibre optic ferrule (84). US2 does not describe the perimeter of said bore comprises a plurality of channels. US3 describes an expanded beam connector (see Figs 1-15) for use with a fibre optic fibre (8), the expanded beam connector comprising: a body (4), and at least one bore (22) located within said body for accepting a fibre optic ferrule (see Fig 2), wherein the perimeter of said bore comprises a plurality of channels (34) extending from an open end of said bore (see Fig 15), characterized in that said channels are positioned to allow the passage of air out of said bore as a fibre optic ferrule is inserted into said bore (see Figs 2-15 and [0021]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the channels of US3 in the bores of US2. The motivation for doing so would have been to allow for the movement of displaced fluid when inserting and drawing out the ferrule (see US3 at [0021])
Regarding Claims 2, 3, and 7-10, US3 describes the channels such that they anticipate the claim limitations, as set forth herein above. The claimed channel configurations would therefore be obvious in a combination of US2 and US3, as set forth with regard to Claim 1.
Regarding Claim 4, US2 describes the expanded beam connector further comprises a lens (120) positioned adjacent to an open end of said bore (see Fig 2a and [0049]).
Regarding Claim 5, US2 describes the lens located adjacent to said open end of said bore from which the described plurality of channels of the obvious combination of US2 and US3 extend (see Fig 2a and [0049]).
Regarding Claim 11, US2 describes the expanded beam connector comprising a plurality of bores (104, holding 82, see Figs 1-4).
Regarding Claim 12, US2 describes the expanded beam connector further comprising a first engagement formation (96).
Regarding Claim 13, US2 describes the expanded beam connector further comprises a second engagement formation (88).
Regarding Claim 14, US2 describes the second engagement formation sized to fit said first engagement formation (see Figs 2-2a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874